ACCEPTED
                                                                                                      03-14-00105-CR
                                                                                                              6559272
                                                                                         THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                         PAUL R. MCWILLIAMS

                 HENRY GARZA                                                                   8/19/2015
                                                                                            FIRST         11:20:35 AM
                                                                                                  ASSISTANT
                                                                                                   JEFFREY D. KYLE
                                                                                                               CLERK

                                  DISTRICT ATTORNEY                                        SEAN K. PROCTOR
                                                                                               ASSISTANT
                                  27TH JUDICIAL DISTRICT OF TEXAS
                                                  BELL COUNTY                    FILED IN C. DAVID EAKIN
                                                                          3rd COURT OF APPEALS ASSISTANT
                                                                               AUSTIN, TEXAS
                                                                                           MICHAEL WALDMAN
                                                                          8/19/2015 11:20:35 AMASSISTANT
                                                                              JEFFREY D. KYLE
August 19, 2015                                                                    Clerk LESLIE MCWILLIAMS
                                                                                               ASSISTANT

Court of Appeals                                                                             BOB D. ODOM
                                                                                                ASSISTANT
Third District of Texas
                                                                                         STEPHANIE R. NEWELL
P.O. Box 12547                                                                                 ASSISTANT
Austin, Texas 78711-2547
                                                                                         WM. NELSON BARNES
                                                                                               ASSISTANT
RE:     COA No. 03-14-00105-CR, Darrell Wayne Parker v. State                              SHELLY STRIMPLE
                                                                                               ASSISTANT

Attn: Jeffery D. Kyle, Clerk                                                                 TERRY CLARK
                                                                                               ASSISTANT

                                                                                              FRED BURNS
Dear Mr. Kyle:                                                                                 ASSISTANT

                                                                                           ANNE M. JACKSON
In response to the Court’s notification dated August 12, 2015 that it                          ASSISTANT
was requesting oral argument on September 2, 2015 at 9:00 a.m. in                          SUZANNE WOHLEB
the above referenced case, this is to advise you that our office will                          ASSISTANT

appear and argue the case at that time.                                                      JOHN ERSKINE
                                                                                               ASSISTANT

The case will be argued on behalf of the State by Assistant District
                                                                                            BILLY L. CURRY
Attorney Nelson Barnes.                                                                           CHIEF
                                                                                          CRIMINAL INVESTIGATOR

                                                                                           GREG HOLLOWAY
                                                                                          CRIMINAL INVESTIGATOR
Sincerely,
                                                                                              KARL ORTIZ
                                                                                          CRIMINAL INVESTIGATOR
/s/ Bob D. Odom                                                                           MICHAEL SIMMONS
                                                                                          CRIMINAL INVESTIGATOR
Bob D. Odom
Assistant District Attorney                                                                   BRIAN BOBE’
                                                                                          CRIMINAL INVESTIGATOR


BDO/dks
                                                                                             JILL A. MCAFEE
                                                                                        VICTIM/WITNESS COORDINATOR
cc:     Ms. Erika Copeland                                                                   DANA BETTGER
        Counsel for the Appellant                                                       VICTIM/WITNESS COORDINATOR



      DISTRICT COURT OFFICES • P. O. BOX 540 • BELTON, TEXAS 76513-0540
          254.933.5215 • 1.800.460.2355, EXT. 5215 • FAX 254.933.5238
                  E-Mail Address: DistrictAttorney@co.bell.tx.us